Order entered August 27, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00703-CR
                                       No. 05-14-00718-CR
                                       No. 05-14-00721-CR
                                       No. 05-14-00722-CR

                       XAVIER ALEXANDER ANDRADE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
      Trial Court Cause Nos. F13-47191-H, F13-47190-H, F13-25334-H, F13-25336-H

                                            ORDER
       The Court REINSTATES the appeals.

       On July 28, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We received the reporter’s record on August 25, 2014.

Therefore, in the interest of expediting the appeals, we VACATE the July 28, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE